UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF COLUMBIA

____________________________________
                                    )
MICHAEL B. DORSEY,                  )
                                    )
            Plaintiff,              )
                                    )
      v.                            )                 Civil Action No. 08-1276 (PLF)
                                    )
GOVERNMENT OF CHINA, et al.,        )
                                    )
            Defendants.             )
____________________________________)


                                                ORDER

                This matter is before the Court on defendant CitiBank’s motion to dismiss. For

the reasons stated in the Memorandum Opinion issued this same day, it is hereby

                ORDERED that defendant’s motion to dismiss [6] is GRANTED and plaintiff’s

complaint is dismissed in its entirety; it is

                FURTHER ORDERED that all other pending motions are denied as moot; and

it is

                FURTHER ORDERED that the Clerk of the Court shall remove this case from the

docket of the Court. This is a final appealable order. See FED . R. APP . P. 4(a).

                SO ORDERED.


                                                      _/s/_____________________
                                                      PAUL L. FRIEDMAN
                                                      United States District Judge

DATE: May 14, 2009